Citation Nr: 0727967	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a disorder of the 
eyes.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a pulmonary 
disorder, to include as secondary to exposure to asbestos.

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for a bilateral 
shoulder disorder.

8.  Entitlement to service connection for degenerative 
arthritis.

9.  Entitlement to a compensable initial rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1981, and had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted noncompensable 
service connection for bilateral hearing loss and denied the 
veteran's claims for service connection for a kidney 
disorder, a disorder of the eyes, diabetes mellitus, 
hypertension, a pulmonary disorder, a bilateral knee 
disorder, a bilateral shoulder disorder, and degenerative 
arthritis.

The issues of entitlement to service connection for a 
bilateral knee disorder, a bilateral shoulder disorder, and 
degenerative arthritis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the May 2004 hearing before the RO, the veteran 
withdrew his appeal concerning entitlement to service 
connection for a kidney disorder.

2.  Diabetes mellitus was not shown in service.  Diabetes 
mellitus first manifested many years after his separation 
from service and is not related to his service or to any 
incident therein.

3.  Hypertension was not shown in service.  Hypertension 
first manifested many years after the his separation from 
service and is not related to his service or to any aspect 
thereof.

4.  The veteran was more likely than not exposed to asbestos 
in service.

5.  The veteran does not have a current diagnosis of an 
asbestos-related pulmonary disorder.

6.  The veteran's diagnosed pulmonary disorder (mild 
restrictive airway disease) was not shown in service, first 
manifested many years after service, and is not related to 
his service or any aspect thereof.

7.  The veteran is not shown to have an eye disorder (myopia, 
astigmatism, bilateral pingueculae, and senile cataracts) 
that is causally or etiologically related to service.  

8.  The veteran's service-connected bilateral hearing loss 
has been manifested by no more than auditory acuity level I 
in both the right and left ears.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a kidney 
disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

3.  Hypertension was not incurred in or aggravated by the 
veteran's active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

4.  A pulmonary disorder (mild restrictive airway disease) 
was not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

5.  An eye disorder (myopia, astigmatism, bilateral 
pingueculae, and senile cataracts) was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

6.  The criteria for a compensable rating for bilateral 
hearing loss have not been met since July 16, 2001.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code (DC) 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2006).

In July 2003, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for a kidney disorder, as identified in the June 
2003 statement of the case.  

At his May 2004 hearing before the RO, the veteran stated 
that he was withdrawing the appeal as to the issue of 
entitlement to service connection for a kidney disorder. The 
Board finds that the veteran's statement indicating his 
intention to withdraw the appeal as to this issue, once 
transcribed as a part of the record of his hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a 
statement made during a personal hearing, when later reduced 
to writing in a transcript, constitutes a Notice of 
Disagreement within the meaning of 38 U.S.C. § 7105(b)).

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for a kidney disorder, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.  
Accordingly, the issue of entitlement to service connection 
for a kidney disorder is dismissed.



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including diabetes mellitus, hypertension, and 
bronchiectasis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

A.  Diabetes Mellitus

At the May 2004 hearing, the veteran testified that he felt 
lightheaded and faint sometimes and was told that it was 
related to diabetes.  He reflected that he had problems with 
getting lightheaded in service and felt weaker, which 
improved with something to eat.  He denied every being tested 
for diabetes during active duty.  He acknowledged that the 
doctor told him that his blood sugar was probably alright 
when he was young but that his sugar got worse as he got 
older.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases, including 
diabetes mellitus, will be rebuttably presumed if manifest to 
a compensable degree at any time after service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2006).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary. 38 U.S.C.A. 
§ 1113 (West 2002); 38 C.F.R. § 3.307(d).

The veteran does not contend either that he had service in 
Vietnam, or that he developed diabetes mellitus secondary to 
exposure to herbicide agents.  He served on active duty from 
October 1978 to October 1981.  A review of his service 
personnel records shows that he did not have service in 
Vietnam or in any other location where herbicide agents have 
been determined to have been used.  

Additionally, the evidence of record shows that the veteran 
was first diagnosed with diabetes mellitus in July 2002, many 
years after his separation from service in October 1981.  As 
there is no evidence that he was exposed to herbicide agents 
in service or that he developed diabetes mellitus within one 
year of his separation from service, the Board finds that he 
is not entitled to service connection for diabetes mellitus 
on a presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

The Board now turns to the question of whether the veteran is 
entitled to service connection for diabetes mellitus on a 
direct basis.  First, there is no clinical evidence of 
treatment for diabetes mellitus or symptoms reasonably 
attributed thereto during his period of active service or in 
the Reserves.  Therefore, service medical records do not show 
a chronic disorder related to diabetes.

Next, post-service medical records are negative for 
complaints of, treatment for, or a diagnosis of diabetes for 
many years after discharge.  Specifically, the record 
reflects that the veteran was first diagnosed with diabetes 
mellitus in July 2002, nearly 21 years after his separation 
from active service.  There is no evidence of symptoms 
reasonably associated with diabetes in the intervening years.  

Subsequent records dated to December 2006 show on-going 
periodic treatment for diabetes mellitus.  However, in view 
of the lengthy period without evidence of treatment, there is 
no evidence of a continuity of treatment, and this weighs 
heavily against the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Further, there is no evidence establishing a medical nexus 
between military service and the veteran's diabetes mellitus.  
Specifically, at no time has any treating physician related 
the veteran's diabetes mellitus to his period of active 
service.

B.  Hypertension

At the hearing, the veteran reflected that he was not treated 
for hypertension during service, but he attributed headaches 
to hypertension.  He indicated that the doctors told him that 
his other medical conditions, like the breaking and pain from 
arthritis, were making his blood pressure go up.  Upon 
further questioning, he stated that he was on medication for 
hypertension and had been since he was diagnosed two years 
previously.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
38 C.F.R. § 4.104, Note (1) (2006).  

The veteran's service medical records do not reflect any 
instances of elevated blood pressure readings or diagnosis of 
hypertension during his period of active service.  Service 
medical records associated with the veteran's period of 
service in the Reserves similarly do not reflect any 
instances of elevated blood pressure readings or diagnosis of 
hypertension.  As hypertension was not diagnosed in service, 
the Board finds that chronicity in service is not established 
in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  The first post-service 
blood pressure reading of record is dated in July 2001, when 
the veteran reported to urgent care with complaints of left 
pleuritic pain.  At that time, he had a blood pressure 
reading of 165/101.  He was diagnosed with bronchitis and 
pleuritic pain.  Hypertension was not diagnosed.  

The next blood pressure reading of record is dated on VA 
examination in November 2001.  At that time, the veteran had 
blood pressure readings of 140/120 while sitting, of 178/130 
while recumbent, and of 160/100 while standing.  He reported 
that he had occasionally been told that his blood pressure 
was elevated but stated that it usually did not stay 
elevated.  He had never been treated with medication for 
hypertension.  The assessment was intermittent episodes of 
elevated blood pressure without sustained elevation or 
diagnosis of hypertension.  The examiner did not comment as 
to any relationship between the veteran's intermittently 
elevated blood pressure and his period of active service.  

On VA examination of the eyes in November 2001, the veteran 
was noted to have a history of borderline hypertension.  The 
first confirmed diagnosis of hypertension of record is dated 
in January 2002.  At that time, the veteran had a blood 
pressure reading of 170/118.  He was prescribed medication 
for control of hypertension.  Subsequent clinical records 
dated to December 2006 show continued management of 
hypertension.  There is no evidence in the veteran's claims 
file indicating that any of the veteran's treating providers 
found a relationship between his hypertension and his period 
of active service.    

The first clinical evidence of a diagnosis of hypertension is 
dated in January 2002, approximately 21 years after his 
separation from service.  The length of time between his 
separation from service and the initial diagnosis, 
particularly without evidence of symptomatology consistent 
with hypertension in the intervening years, weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Next, there is no evidence establishing a medical nexus 
between military service and the veteran's hypertension.  
Significantly, none of his treating physicians have 
established a relationship between his current diagnosis of 
hypertension and active duty.  Thus, service connection for 
hypertension is not warranted.

C.  Pulmonary Disorder

At his hearing, the veteran contends that he was exposed to 
asbestos while serving in the Navy.  Specifically, he 
contends that he was exposed to asbestos as a result of his 
duties as a hull technician and fireman aboard the John F. 
Kennedy aircraft carrier.  He seeks service connection for 
his current respiratory problem as a result of this alleged 
exposure to asbestos.  

Cases involving asbestos exposure must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Although there is no specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
VA has several guidelines for compensation claims based upon 
asbestos exposure.  See M21-1, VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, 
Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 
2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The veteran's Form DD-214 reflects that his military 
occupational specialty was hull technician.  His service 
personnel records demonstrate that he served aboard the 
U.S.S. John F. Kennedy.  The veteran submitted statements 
indicating that he frequently worked with asbestos as a part 
of his duties repairing pipes and valves associated with the 
ship's boilers.  The occupational specialty of hull 
technician has been determined to have involved a high 
likelihood of exposure to asbestos.  Thus, the Board will 
assume, solely for the purpose of analysis, that the veteran 
was exposed to asbestos in service.  

Significantly, however, the veteran has not been diagnosed 
with a disorder which has a positive association with 
exposure to asbestos.  As no pulmonary disorder associated 
with exposure to asbestos has been diagnosed, service 
connection for a pulmonary disorder associated with exposure 
to asbestos must, necessarily, be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board now turns to the question of whether the veteran is 
entitled to service connection for a pulmonary disorder not 
caused by exposure to asbestos.  To that end, the Board notes 
that the veteran's service medical records are negative for 
any respiratory infections or chronic pulmonary conditions.  
Accordingly, chronicity in service has not been established.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
pulmonary disorder.  38 C.F.R. § 3.303(b).  

The first post-service clinical evidence related to 
respiratory problems is dated in July 2001, when the veteran 
reported to urgent care with complaints of left pleuritic 
pain.  He reported that he had been coughing up white to 
yellow sputum.  Physical examination revealed boggy nasal 
mucosa and decreased breath sounds with scattered wheezes.  A 
chest X-ray revealed no fractures or infiltrates.  He was 
assessed with bronchitis and pleuritic pain.  He was 
prescribed Ventolin and Atrovent inhalers.  

The veteran underwent VA pulmonary examination in November 
2001.  At the time of the examination, he reported an in-
service history of exposure to asbestos as a result of duties 
involving the tearing out of asbestos-insulated pipes.  He 
complained of current symptoms of dyspnea with heavy 
exertion.  He denied a history of asthma.  He stated that he 
used a prescription inhaler two to three times per week for 
relief of shortness of breath, with good effect.  He reported 
that he generally developed 15 to 20 upper respiratory 
infections per year that required medical intervention.  

Physical examination revealed unlabored respirations without 
dullness with percussion.  Inspiratory and expiratory breath 
sounds were clear to auscultation.  X-ray examination was 
negative for findings of asbestosis.  Pulmonary function 
testing revealed mild restrictive airway disease.  The 
examiner did not comment as to whether the veteran's mild 
restrictive airway disease was related to his period of 
active service.

There are no clinical records reflecting treatment for lung 
problems dated prior to July 2001, approximately 21 years 
after separation from service.  Accordingly, even had the 
veteran been diagnosed with bronchiectasis, he would not be 
entitled to service connection for a pulmonary on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Moreover, there is no competent probative evidence 
establishing a medical nexus between military service and any 
lung disease.  Thus, service connection is not warranted.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran again underwent VA pulmonary examination in March 
2005.  At that time, he reported a history of chronic cough 
with white to green sputum production, and dsypnea on 
exertion.  He reported that he was able to walk approximately 
50 feet before shortness of breath caused him to have to stop 
walking.  He stated that he was able to work for 
approximately 4 to 5 minutes before he had to take a break.  
He also reported a history of stable 2-pillow orthopnea.  He 
described current respiratory treatment of using an inhaler 
once per day, with good effect.  He stated that he developed 
three to four respiratory infections per year that required 
medical intervention.  

Physical examination revealed no evidence of cor pulmonale, 
right ventricular hypertrophy, or pulmonary hypertension.  
Respirations were labored.  There was no dullness with 
percussion.  Inspiratory breath sounds had scattered rhonchi, 
while expiratory breath sounds were clear to auscultation.  
Examination and X-ray examination revealed no specific 
findings of asbestosis.  Pulmonary function testing did not 
reveal restrictive airway disease (there was significant 
response to bronchodilator).  

After reviewing the veteran's claims file and conducting the 
examination, the examiner determined that the veteran did not 
meet the criteria for a diagnosis of either chronic 
bronchitis or emphysema, and also did not meet the criteria 
for a diagnosis of restrictive airway disease.  Accordingly, 
the examiner found that the veteran did not have any 
pulmonary disorder related to his period of active service, 
including to exposure to asbestos.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed some of the findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

Subsequent treatment records dated to December 2006 show that 
the veteran has continued to use prescription inhalers to 
ease air restriction and shortness of breath.  These 
subsequent records do not demonstrate any additional 
treatment for bronchitis or any other upper respiratory 
infections.  At no time has any treating provider related the 
veteran's airway restriction to his period of active service, 
including to exposure to asbestos.



D.  Eye Disorder

With respect to an eye disorder, the veteran testified at a 
personal hearing that he was provided with glasses when he 
was in the Navy.  He indicated that he would get chips of 
metal in his eyes during welding and would be flushed out.  
He stated that someone told him that his blurry vision was 
the result of diabetes.  

The veteran's service medical records for both his period of 
active service and his service with the Reserves do not 
demonstrate any complaints, treatment, or diagnoses related 
to the eyes.  As no disorder of the eyes was diagnosed in 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

Post-service medical records reflect that on VA 
opthamological examination in November 2001 the veteran was 
found to have refractive error of the eyes (myopia and 
astigmatism) and pingueculae, bilaterally.  Refractive error 
of the eyes, however, is not a disability for VA purposes.  
Accordingly, such a disorder cannot be service-connected, 
absent evidence of aggravation by superimposed disease or 
injury.  See 38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 
Vet. App. 426 (1994).  See also Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  

Refractory errors of the eye include such eye disorders as 
myopia, presbyopia and astigmatism.  The veteran's myopia and 
astigmatism in this case, therefore, cannot be service-
connected absent evidence of aggravation.  The record, 
however, is negative for evidence of refractive error in 
service, and therefore is negative for evidence of 
aggravation by a superimposed disease or injury in service.  
There is similarly no post-service evidence that the 
veteran's refractive error was aggravated by disease or 
injury related to service.  The veteran's myopia and 
astigmatism accordingly may not be service connected in this 
case.  

Post-service treatment records show that the veteran was 
first diagnosed with early senile bilateral cataracts in May 
2006.  He has continued to receive periodic treatment for his 
cataracts since that time.  At no time, however, has any 
treating provider related his cataracts to his period of 
active service.  Similarly, at no time has any treating 
provider related his pingueculae to his period of active 
service.

In this case, there is no evidence establishing a medical 
nexus between service and the veteran's bilateral cataracts 
or pingueculae.  Thus, service connection is not warranted.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In the present case, there is no competent medical evidence 
that the veteran's bilateral cataracts or pingueculae are 
linked to service.  No probative, competent medical evidence 
exists of a relationship between these conditions and the 
veteran's service.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 
10 Vet. App. 488 (1997).  The Board concludes that neither 
the veteran's bilateral cataracts or pingueculae were 
incurred in or aggravated by his service.

With respect to all the claims, the Board has considered the 
veteran's statements and sworn testimony asserting a 
relationship between his claimed disorders and active duty 
service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, and the treatment records, 
in light of the applicable law, and finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  
As the weight of medical evidence fails to support the 
veteran's claims, the Board is unable to grant the benefit 
sought. 

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In this case, however, the veteran timely appealed the rating 
initially assigned for his hearing loss disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2006).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2006).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method.

At the veteran's personal hearing in May 2004, he testified 
that he could hear people up close but not far away.  He also 
indicated that he had problems hearing with background noise 
and needed the television higher.  He reflected that he had 
not been told that he needed hearing aids but that a hearing 
tester had told him that he needed to learn to read lips.  

The veteran underwent VA audiological examinations in 
November 2001 and in March 2005.  On examination in November 
2001, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
40
LEFT
25
25
25
30
35

The averages were 28 in the right ear and 29 in the left ear.  
Speech recognition ability was 100 percent bilaterally.  

The veteran underwent audiological evaluation on two 
occasions in March 2005.  On each occasion, however, his 
tests results were determined to be unreliable.  On both 
occasions, he failed to respond to any of the test 
frequencies, and half-word responses were given for the 
speech reception threshold.  Significantly, several of these 
half-word responses were given at 30 dB HL.  There was also 
inconsistency demonstrated between the acoustic reflex 
thresholds and the behavioral thresholds.  

The acoustic reflex results obtained suggested essentially 
normal hearing acuity, bilaterally.  However, the behavior 
thresholds were supra-threshold the acoustic reflex results.  
The examiner was able to converse with the veteran without 
difficulty utilizing the 45 dB HL.  The veteran was 
reinstructed several times without success.  Accordingly, on 
both occasions the examiner was unable to render audiological 
evaluation without resorting to speculation.  Accordingly, in 
analyzing whether the veteran is entitled to a compensable 
rating for bilateral hearing loss, the Board may rely only on 
the results of the November 2001 examination.

For the right ear, the average pure tone threshold of 28 
decibels, along with a speech discrimination rate in the 100 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 29 decibels, along with a speech 
discrimination rate in the 100 percentile also warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under Diagnostic Code 
6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the November 2001 audiometric test 
results, as compared to the rating criteria, a compensable 
rating may not be granted.  

The Board acknowledges the veteran's request for an 
additional audiological evaluation.  However, in this case, 
every reasonable effort has been made to assist the veteran.  
He did not cooperate with the examiner on either of the March 
2005 evaluations, and has not demonstrated "adequate 
reason" (38 C.F.R. § 3.158(b) (2006)) for his failure to do 
so, or "good cause" (38 C.F.R. § 3.655 (2006)) as to his 
request for the scheduling of an additional examination.  
There is no evidence on file demonstrating that the veteran 
had either "adequate reason" or "good cause" for failing 
to cooperate at the examinations.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since July 16, 2001, the veteran's 
bilateral hearing loss has consistently warranted a 
noncompensable rating.  As the preponderance of the evidence 
is against the claim for an increased rating, the "benefit-
of-the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In August 2001, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the veteran in February 2005 
regarding the claim for asbestosis.  The purpose behind the 
notice requirement has been satisfied and the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.

In addition, although the claim for hearing loss was 
subsequently granted and the veteran disagreed with the 
initial rating, VA General Counsel has held that, when a 
claimant raises a new "downstream" issue, or claim, in a 
notice of disagreement, the VCAA does not require VA to 
provide new notice under § 5103 so long as it addresses the 
new issue in an SOC, and provided that it gave a § 5103 
notice in conjunction with the initial claim.  See VAOPGCPREC 
8-03.  

As noted above, an initial VCAA notice was provided to the 
veteran in August 2001, in conjunction with his claim for 
service connection for hearing loss and prior to the May 2002 
rating decision that granted service connection.  The veteran 
appealed the rating assigned, and his disagreement with the 
rating assigned is a "downstream" issue.  For this reason 
as well, further VCAA notice is not required.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

With respect to the Dingess requirements and the claim for 
hearing loss, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating as this is the premise of the claim.  
It is therefore inherent in the claim that the veteran had 
actual knowledge of the rating element of his claim; however, 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the hearing loss 
disability.  Nonetheless, as above, any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a personal hearing at the RO in May 2004.  Next, a 
specific VA medical opinion pertinent to the issue of hearing 
loss was obtained in November 2001 and another examination 
was scheduled but information from the subsequent examination 
was unable to be considered.  Therefore, the available 
records and medical evidence have been obtained in order to 
made adequate determinations as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

The appeal concerning the issue of entitlement to service 
connection for a kidney disorder is dismissed without 
prejudice.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a pulmonary disorder is denied.

Service connection for an eye disorder is denied.

An initial compensable rating for bilateral hearing loss is 
denied.


REMAND

The veteran asserts that he has current disabilities of the 
knees and shoulders as the result of injuries sustained in 
service.  The Board finds that additional development is 
needed prior to further disposition of the claims for service 
connection for a bilateral knee disorder, a bilateral 
shoulder disorder, and degenerative arthritis.

The veteran's service medical records demonstrate that at his 
enlistment into service he reported a childhood history of 
having sustained fractures of the left collarbone and left 
femur.  No sequellae of these injuries were found and he was 
determined to be qualified for enlistment.  Subsequent 
service medical records dated in March 1980 demonstrate that 
the veteran reported to sick call with complaints of 
bilateral knee pain, worse on the left than on the right.  He 
stated that he had been run over at the age of ten years, an 
accident which involved an injury to the left knee.  

Physical examination revealed multiple scars over both knees 
and crepitus, bilaterally.  There was no tenderness or 
ligamentous laxity.  The assessment was chondromalacia.  He 
was instructed as to exercises designed to improve the 
condition of his knees.  There are no further reports in the 
veteran's service medical records related to the knees.  The 
veteran's service medical records do not demonstrate injuries 
to the shoulders or complaints of shoulder pain, nor is there 
X-ray evidence of degenerative arthritis of any joint.

The first post-service clinical evidence related to 
complaints of knee and shoulder pain is dated in November 
2001, when the veteran underwent VA examination in 
conjunction with his claims for compensation.  At that time, 
he was diagnosed with knee and shoulder strain.  He was not 
found to have any arthritis of the knees or shoulders on X-
ray examination.  The examiner did not comment as to whether 
the veteran's knee and shoulder strain were related to his 
period of active service.  

Private medical records dated from January 2002 to August 
2002 show that the veteran received treatment for 
degenerative joint disease, although there is no X-ray 
evidence of arthritis and the records do not specify which 
joints were found to have degenerative joint disease.  
Subsequent clinical records show continued complaints of knee 
pain.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While the 
veteran in this case has already undergone VA examination, 
because the examiner did not comment as to whether the 
veteran's knee pain was related to his period of active 
service, including to the knee pain for which he was treated 
in service, such a relationship remains unclear to the Board.  
Accordingly, a remand for an opinion addressing this question 
is necessary in order to fairly adjudicate the merits of the 
veteran's claim. 

With regard to the veteran's claims for service connection 
for a bilateral shoulder disability and degenerative joint 
disease, in May 2004 testimony before the RO, the veteran 
reported that he had received treatment for his shoulders and 
arthritis from his private physician, "Dr. Kennibrew."  It 
does not appear that these records have yet been associated 
with the claims file.   Because VA is on notice that there 
are additional records that may be applicable to the 
veteran's claims and because these records may be of use in 
deciding the claims, these records are relevant and should be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
records from "Dr. Kennibrew," dated 
from the date of the veteran's 
separation from service to the present.  
A specific request should be made for 
X-ray evidence of arthritis of the 
joints.  All attempts to secure these 
records must be documented in the 
claims folder.

2.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the etiology of his knee 
disabilities.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished. The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with rendering 
the requested opinions.  The examiner 
must indicate in the examination report 
that the claims file was reviewed.  The 
examiner should specifically opine as to 
whether there is a 50 percent 
probability or greater that any current 
knee disability is related to the 
veteran's period of active service, 
including to the knee pain 
(chondromalacia) for which he was 
treated in service.  The examiner should 
provide the rationale for the opinions 
provided.  If necessary, the examiner 
should reconcile his or her opinions 
with all other opinions of record.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims for service connection for 
bilateral knee and shoulder 
disabilities, and for degenerative 
joint disease.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


